DETAILED ACTION
The communication dated 8/9/2021 has been entered and fully considered.
Claims 1-3, 5, 8-10, 12-13, and 15 were amended. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “the mixing tank including a window so that the detergent-mixed water introduced in the mixing tank is viewable”.

Regarding claims 2-11, Applicant further argues that if claim 1 is allowed, claims 2-11 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 102. See below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Publication 2010/0139010 (henceforth referred to as Lee).
As for claim 1, Lee teaches a washing machine (paragraph [0037]; Fig. 1: part 100), equivalent to the claimed washing apparatus, comprising: a wash aid container (paragraph [0039]; Fig. 1: part 200), equivalent to the claimed detergent supply case,  to receive detergent and configured to be insertable into and separable from a receiving portion of a main body of washing machine 100; a wash aid control unit (paragraph [0055]; Fig. 2: part 168), equivalent to the claimed detergent pump, configured to supply the detergent to a mixing unit (paragraph [0043]; Fig. 2: part 133), equivalent to the claimed mixing tank, mixing unit 133 configured to supply a detergent-mixed water 
As for claim 2, Lee further teaches that the window of mixing unit 133 includes a transparent material (paragraph [0060]).
As for claim 3, Lee further teaches that mixing unit 133 is positioned at a side of wash aid container 200, wash aid container 200 includes a residual amount indicator positioned in a front thereof, to allow a remaining amount of the detergent received in wash aid container 200 to be intuitively confirmed from an outside through the residual amount indicator (paragraphs [0067]-[0069]).
As for claim 5, Lee further teaches a wash aid container (paragraph [0039]; Fig. 1: part 200), equivalent to the claimed softening agent supply case (paragraph [0050]), including a residual amount indicator positioned in a front thereof, to allow a remaining amount of a softening agent received in wash aid container 200 to be intuitively confirmed from an outside through the residual amount indicator (paragraphs [0067]-[0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Publication 2010/0139010 (henceforth referred to as Lee) in view of Classen et al. U.S. Publication 2010/0071729 (henceforth referred to as Classen).
Lee teaches the features as per above.
As for claim 4, Lee differs from the instant claims in failing to teach a detergent light source, wherein the detergent light source provides light to wash aid container 200.
As for claim 6, Lee also fails to teach a softening agent light source, wherein the softening agent light source provides light to wash aid container 200.
As for claim 11, Lee also fails to teach a mixing tank light source, wherein the mixing tank light source provides light to mixing unit 133.

As for claims 4, 6, and 11, Classen teaches a light source, wherein the light source provides light (paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Lee with the light source taught by Classen to achieve the predictable result of a washing machine comprising a light source, wherein the light source provides light to the wash aid container, the wash aid container, or the mixing unit for optical interrogation (Classen paragraph [0037]).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711